Citation Nr: 0502252	
Decision Date: 01/31/05    Archive Date: 02/07/05

DOCKET NO.  01-05 236	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Entitlement to service connection for a right knee 
disability.  


WITNESSES AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

Theresa M. Catino, Counsel







INTRODUCTION

The veteran served on active military duty from February 1964 
to February 1966.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2001 rating action of the 
Department of Veterans Affairs Regional Office (RO) in No. 
Little Rock, Arkansas.  In that decision, the RO denied the 
veteran's petition to reopen his previously denied claim for 
service connection for a right knee disability.  

Following receipt of notification of the May 2001 decision, 
the veteran perfected a timely appeal with respect to the 
denial of his petition.  Thereafter, in December 2002, the 
Board determined that new and material evidence sufficient to 
reopen the previously denied claim for service connection for 
a right knee disability had, in fact, been received.  
Consequently, the Board granted the veteran's petition to 
reopen this previously denied claim.  

Also in December 2002, the Board determined that additional 
evidentiary development was needed with regard to the de novo 
issue of entitlement to service connection for a right knee 
disability.  Further review of the claims folder indicates 
that the requested development has been completed.  The file 
has been returned to the Board for final appellate review.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the issue on appeal has been obtained.  

2.  The veteran's right knee disability, which has been 
characterized as post-traumatic arthritis, degenerative 
arthritis, and post-operative status of multiple surgical 
procedures, is not associated with his active military duty.  


CONCLUSION OF LAW

A right knee disability was not incurred or aggravated in 
service, and arthritis of this joint may not be presumed to 
have been so incurred.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1113, 1131, 1137, 5107 (West 2002); 38 C.F.R. §§ 3.303, 
3.307, 3.309 (2004).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. § 
5100 et seq; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2004).  This law eliminated the concept of a well-grounded 
claim (inapplicable here), redefined the obligations of VA 
with respect to the duty to assist, and imposed on VA certain 
notification requirements.

In a March 2003 letter, VA asked the veteran to submit 
information regarding post-service treatment that he has 
received for his right knee condition (including the names, 
addresses, and approximate dates of treatment of all 
pertinent health care providers).  The veteran was provided 
with the appropriate release of information forms.  
Approximately two weeks later in April 2004, the veteran 
submitted a document in which he identified sources of 
post-service right knee treatment.  Such records have already 
been obtained and associated with the veteran's claims 
folder.  Also in the April 2004 document, the veteran stated 
that to "the best of . . . [his] knowledge . . . [he has] 
given all the information . . . [that he has] or can 
remember."  

By a letter dated in January 2004 in the present case, the RO 
discussed the type of evidence necessary to support the 
veteran's claim.  In particular, the RO notified the veteran 
that VA would make reasonable efforts to help him obtain such 
necessary evidence but that he must provide enough 
information so that VA could request the relevant records.  
The veteran was also notified of his opportunity to submit 
enough information about . . . [his] records."  In addition, 
the RO provided the veteran with information regarding 
congressionally chartered national Veterans' Service 
Organizations.  The veteran failed to respond to this letter.  

Furthermore, the October 2004 supplemental statement of the 
case notified the veteran of the relevant criteria and 
evidence necessary to substantiate his service connection 
claim.  This document also included a discussion of the 
evidence of record, adjudicative actions taken, and the 
reasons and bases for the denial of this service connection 
issue.  

Although notice in this case did not come prior to the 
initial adverse decision, in view of the foregoing sequence 
of events, the Board does not consider the veteran prejudiced 
by that failure in timing.  

Moreover, during the current appeal, the veteran has been 
accorded a pertinent VA examination.  Also, all available 
relevant evidence identified by the veteran has been obtained 
and associated with the claims folder.  Accordingly, the 
Board finds that VA has satisfied its duty to notify and to 
assist pursuant to the VCAA with regard to the veteran's 
service connection claim.  See 38 U.S.C.A. §§ 5102 and 5103 
(West 2002); 38 C.F.R. § 3.159(b) (2004); Pelegrini v. 
Principi, No. 01-944 (U.S. Vet. App. June 24, 2004) 
(Pelegrini II); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  

Factual Background

According to the service medical records, in June 1964, the 
veteran twisted his right knee while playing basketball.  A 
physical examination of the veteran's right knee demonstrated 
small effusion, tenderness, and pain on extension.  X-rays 
taken of this joint showed no significant abnormality.  

Progressive pain and swelling prompted medical referral.  A 
physical examination conducted on the veteran's right knee at 
admission in June 1964 reflected moderate effusion, 
10 degrees of valgus instability with a mild pop on such 
valgus strain, the ability to extend the joint to 
hyperextend, and no anterior cruciate instability.  Without 
an exact diagnosis, the veteran's condition was treated as a 
sprain of the medial collateral ligament by immobilization 
for three weeks with a long leg walking plaster cast and 
mobilization in physical therapy.  Upon discharge to full 
duty in July 1964 approximately six weeks after admission, 
the veteran was able to lift 35 pounds on the deLorme bar and 
to walk without pain or effusion of the knee.  He had slight 
valgus instability of the knee but no symptomatology.  The 
treating physician diagnosed a strain of the medial 
collateral ligament of the right knee.  

At the separation examination conducted in February 1966, the 
veteran denied ever having experienced a "trick" or locked 
knee.  In addition, he denied having a significant medical 
history.  The separation evaluation demonstrated that the 
veteran's lower extremities were normal.  

The veteran was discharged from active military duty one day 
after the separation examination conducted in February 1966.  
According to relevant post-service medical records, in July 
1975, the veteran twisted his right leg while trying to slide 
into third base during a softball game.  An initial private 
physical examination demonstrated swelling and tenderness 
over the medial collateral ligament, an opening of the medial 
collateral ligament, and intact motor and sensory systems.  
Preliminary diagnoses of a torn medial collateral ligament 
and a torn anterior cruciate ligament of the right knee were 
made.  

The veteran was hospitalized at a private facility for 
approximately one week.  A physical examination conducted on 
the veteran's right knee upon admission demonstrated moderate 
effusion, decreased to absent range of motion, passive range 
of motion of full extension with pain, instability of the 
medial collateral ligament with an opening at hyperextension 
and 50 degrees of extension, valgus stress, 4+ anterior draw 
sign, and posterior draw and lateral collateral ligament 
stress tests which were within normal limits.  X-rays taken 
of his right knee revealed no evidence of a fracture.  

During the hospitalization, the veteran underwent an 
operation which consisted of excision of the lateral and 
medial menisci, repair of the partially torn lateral 
collateral ligament and completely torn medial collateral 
ligament, repair of the patellar tendon, repair of the medial 
collateral expansions, repair of the rupture of the anterior 
cruciate ligament, and excision of loose osteochondral 
fracture fragments.  Final diagnoses included a complete 
ruptured medial collateral ligament, anterior cruciate 
ligament, and both menisci; a partial rupture of the lateral 
collateral ligament; minute condylar fractures of the lateral 
tibial plateau and lateral femoral condyle; and rupture of 
the patella ligament.  The veteran's post-operative 
convalescence was satisfactory.  He continued on antibiotics 
in view of a slight elevation in his temperature at the time 
of his discharge.  He was also instructed to remain on 
crutches for three weeks.  

Thereafter, in July 1994, the veteran sought private medical 
care for complaints of a freely moveable mass on his right 
knee which occasionally caused him pain for approximately 
three to four months.  A physical examination reflected the 
presence of a two-by-three centimeter freely moveable and 
nontender firm mass on the medial aspect of the right knee.  
No erythema or cellulites was noted around this area.  The 
treating physician provided an impression of a mass of the 
right knee.  

Approximately one-and-a-half weeks later in August 1994, this 
mass was excised from the veteran's right knee.  According to 
a surgical pathology report, the tissue obtained from the 
veteran's right knee represented benign cartilaginous tissue 
with degenerative changes.  At a follow-up evaluation 
conducted one week later in August 1994, the veteran had no 
complaints.  A physical examination completed on the 
veteran's right knee at that time demonstrated a well-healed 
wound on the medial aspect of the joint (with sutures in 
place); no erythema, cellulites, or signs of infection; and a 
small amount of swelling around the wound.  The treating 
physician assessed status post excision of a mass of the 
right knee.  The veteran's sutures were removed, and sterile 
strips were placed on the wound.  The veteran was instructed 
to complete his antibiotic regimen and to return for 
follow-up treatment as needed.  

Subsequently, in September 2004, the veteran underwent a VA 
joints examination.  At that time, he complained of right 
knee pain with any prolonged period of walking (beyond half a 
block) as well as stiffness if he is confined without being 
able to move his leg for an hour or two.  He denied any 
visible effusion.  According to the veteran, treatment 
consists of Celebrex but no injections.  

A physical examination of the veteran's right knee 
demonstrated well-healed and nontender scars on the medial 
aspect of the joint which are consistent with his surgical 
history, slight widening of the joint (when viewed from the 
front), range of motion from zero degrees to 90 degrees, 
anterior thigh muscles which are definitely (but not 
significantly) somewhat smaller than those on the left side, 
decreased strength of quadriceps on the right side (as 
compared to those on the left side), some crepitation with 
flexion and extension of the joint, and slight laxity which 
is easily demonstrable of the medial and lateral collateral 
ligaments.  

The examiner diagnosed post-traumatic arthritis, degenerative 
arthritis, and post-operative status of multiple surgical 
procedures of the right knee.  In addition, the examiner, who 
had reviewed the veteran's claims folder, noted that records 
contained therein illustrated treatment for a hyperextension 
injury to the veteran's right knee that occurred during 
service and "apparently did resolve" as well as medical 
care (which included surgery) for a right knee injury 
sustained while he was playing softball after his discharge 
from active military duty.  The examiner stated that he could 
not "say with certainty that there were not preexisting 
problems prior to . . . [the veteran's] injury in the mid 
1970s."  The examiner also concluded that "[m]edically 
speaking, the most logical sequence of events would be that 
while . . . [the veteran] was in the service he injured his 
knee, was treated, and [it] resolved.  Then, a second more 
serious surgery occurred in the 1970s [which] start[ed] . . . 
the chain of events that has led to his present condition."  

Analysis

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002).  
Service connection may also be granted for any disease 
diagnosed after discharge when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2004).  

Where the veteran served continuously for ninety (90) or more 
days during peacetime after December 31, 1946, and if 
arthritis becomes manifest to a degree of 10 percent or more 
within one year from the date of the veteran's termination of 
such service, such disease shall be presumed to have been 
incurred in service, even though there is no evidence of such 
disease during the period of service.  38 U.S.C.A. §§ 1101, 
1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 
(2004).  

The Board acknowledges contentions made by the veteran 
throughout the current appeal that he injured his right knee 
during service and has continued to experience problems with 
this joint since that time.  See, e.g., hearing transcript 
(T.) at 17-26.  Current right knee complaints include pain 
and stiffness.  Significantly, however, the competent 
evidence of record does not support the veteran's assertion 
that he incurred a right knee disorder as a result of his 
active military duty.  A right knee disability was not 
exhibited in service and has not been related to active duty 
by any competent authority.  

In this regard, the Board acknowledges that the service 
medical records reflect treatment for a strain of the medial 
collateral ligament of the veteran's right knee (by 
immobilization for three weeks with a long leg walking 
plaster cast and mobilization in physical therapy) between 
June and July 1964.  Importantly, however, the remainder of 
the service medical records are negative for complaints of, 
treatment for, or findings of a right knee disability.  In 
fact, at the February 1966 separation examination, the 
veteran denied ever having experienced a "trick" or locked 
knee or having a significant medical history.  Further, this 
separation evaluation demonstrated that the veteran's lower 
extremities were normal.  

Relevant post-service medical records indicate that, in July 
1975, the veteran twisted his right lower extremity playing 
softball.  As a result of this injury, he underwent multiple 
surgical procedures, including excision of the lateral and 
medial menisci, repair of the partially torn lateral 
collateral ligament and completely torn medial collateral 
ligament, repair of the patellar tendon, repair of the medial 
collateral expansions, repair of the rupture of the anterior 
cruciate ligament, and excision of loose osteochondral 
fracture fragments.  Final diagnoses included a complete 
ruptured medial collateral ligament, anterior cruciate 
ligament, and both menisci; a partial rupture of the lateral 
collateral ligament; minute condylar fractures of the lateral 
tibial plateau and lateral femoral condyle; and rupture of 
the patella ligament.  

Thereafter, in July 1994, a mass was excised from the 
veteran's right knee.  Upon subsequent testing, the mass was 
found to represent benign cartilaginous tissue with 
degenerative changes.  

The examiner who conducted the VA joints examination in 
September 2004 had the opportunity to review the veteran's 
claims folder, which included copies of these relevant 
post-service medical reports as well as his service medical 
records.  Significantly, the examiner concluded that the 
diagnosed post-traumatic arthritis, degenerative arthritis, 
and post-operative status of multiple surgical procedures of 
the veteran's right knee were most likely caused by the 
post-service July 1975 injury to this joint rather than the 
in-service June 1964 injury to this joint.  In this regard, 
the Board acknowledges that the examiner stated that he could 
not "say with certainty that there were not preexisting 
problems prior to . . . [the veteran's] injury in the mid 
1970s."  Significantly, however, the examiner specifically 
concluded that "[m]edically speaking, the most logical 
sequence of events would be that while . . . [the veteran] 
was in the service he injured his knee, was treated, and [it] 
resolved.  Then, a second more serious surgery occurred in 
the 1970s [which] start[ed] . . . the chain of events that 
has led to his present condition."  The bases of the 
examiner's conclusion were the service medical records which 
indicated that the June 1964 injury to the veteran's right 
knee resolved without residuals as well as the post-service 
medical records which reflected a serious injury to the 
veteran's right knee more than 10 years after his discharge 
from active military duty.  

Consequently, the Board concludes that the claims folder 
contains no competent evidence associating a right knee 
disability (which has been characterized as post-traumatic 
arthritis, degenerative arthritis, and post-operative status 
of multiple surgical procedures) with the veteran's service 
(on a direct or, where appropriate, a presumptive basis).  
Without competent evidence of an association between a 
diagnosed disability and active duty, service connection for 
the disorder cannot be granted.  In the present case, 
therefore, the preponderance of the evidence is against the 
claim for service connection for a right knee disability, and 
the reasonable doubt doctrine is not for application.  See, 
38 U.S.C.A. § 5107(b) (West 2002).  


ORDER

Service connection for a right knee disability is denied.  



	                        
____________________________________________
	MICHAEL E. KILCOYNE
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


